Citation Nr: 0025794	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-13 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
status post left anterior dislocation and shoulder repair 
prior to June 30, 1997.  

2.  Entitlement to an extension of temporary total disability 
benefits pursuant to 38 C.F.R. § 4.30 beyond July 31, 1997.  

3.  Entitlement to an evaluation in excess of 30 percent for 
status post left anterior dislocation and shoulder repair on 
and after January 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter
ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1952 to 
February 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery Regional 
Office (RO).  In April 1997, he filed a claim seeking an 
evaluation in excess of 20 percent for status post left 
anterior dislocation and shoulder repair.  In August 1997, he 
claimed a temporary total rating based on convalescence 
following left shoulder surgery on June 30, 1997.  The RO, in 
rating decisions in August 1997, and again in December 1997, 
denied an evaluation in excess of 20 percent for the left 
shoulder disability prior to June 30, 1997, but in the latter 
instance, granted a temporary total convalescent rating under 
38 C.F.R. § 4.30 from June 30 to July 31, 1997, and continued 
the 20 percent rating following termination of the temporary 
total rating.   

By August 1998 rating decision, the RO increased the 
evaluation assigned the left shoulder disability to 30 
percent, effective August 1, 1997.  The appellant presumably 
seeks the maximum benefit allowed by law; thus, his claim 
remains in controversy where less than the maximum available 
benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38-39 
(1993).  


FINDINGS OF FACT

1.  On November 1996 VA medical examination, the appellant's 
service-connected left shoulder disability was manifested by 
80 degrees flexion, 80 degrees abduction, painful motion, 
acromioclavicular arthritis, tendonitis, and functional loss 
due to pain, including impairment in lifting, carrying, and 
working overhead.  

2.  From June 30 to December 31, 1997, the appellant 
underwent left shoulder surgery and subsequent necessary 
convalescence therefrom.  

3.  On and after January 1, 1998, his left shoulder 
disability was manifested by 70 degrees flexion, 45 degrees 
abduction, painful motion, acromioclavicular arthritis, 
tendonitis, and functional loss due to pain, including 
impairment in lifting, carrying, and working overhead.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for status post left 
anterior dislocation and shoulder repair are met from 
December 1, 1996.  38 U.S.C.A. §§ 1155, 5107, 5111 (West 
1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5200-5203 (2000).  

2.  The criteria for an extension of the temporary total 
rating through December 31, 1997 are met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.30 
(2000).  

3.  The criteria for an evaluation in excess of 30 percent 
for status post left anterior dislocation and shoulder repair 
on and after January 1, 1998 are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 
4.45, 4.59, 4.71a, Codes 5200-5203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

During service, in March 1952, the appellant dislocated his 
left shoulder and underwent a closed reduction of the 
dislocation.  He separated from service and filed a claim for 
service connection in May 1983.  VA clinical records in 
August 1983 showed a diagnosis of status post anterior 
dislocation and shoulder repair.  The RO granted service 
connection in a September 1983 rating decision and assigned 
the disability a 10 percent evaluation under the criteria of 
Diagnostic Code 5203.  VA and private clinical records from 
1984 to 1993 showed continued complaints of pain, weakness, 
and limited motion affecting the left shoulder.  The 
transcript of an August 1989 hearing revealed that he is 
right handed.  

VA clinical records in April and September 1996 revealed the 
appellant's complaints of shoulder pain and the examiner's 
findings of degenerative joint disease.  

VA examination in November 1996 revealed an impression of 
postoperative residuals of recurrent left shoulder 
dislocation.  Examination revealed a well-healed surgical 
scar over the anterior aspect of the shoulder.  Range of left 
shoulder motion was: flexion, 80 degrees active and 90 
degrees passive; abduction, 80 degrees active and 90 degrees 
passive; internal rotation, five degrees; and external 
rotation, 70 degrees.  He complained of pain at the extremes 
of motion, had generalized tenderness about the shoulder, and 
demonstrated marked weakness secondary to pain.  
Historically, it was noted that the appellant had no 
recurrent dislocations since 1953.  He described difficulty 
reaching or working overhead and increased pain on lifting or 
carrying objects.  It was also noted that he did everything 
left handed except write.  X-ray study of the left shoulder 
in November 1996 was normal, with no fractures or bone 
destruction seen.  

Private clinical records in April and May 1997 showed that 
the appellant had taken Darvocet and ibuprofen for pain and 
complained of pain and numbness in the shoulder and extending 
into the fingers.  Range of motion was measured as 70 degrees 
active abduction and 80 degrees passive abduction.  The 
shoulder was described as completely stable and it was noted 
that he had some mild acromioclavicular arthritis.  A nerve 
conduction study was normal with no evidence of neuropathy.  
Magnetic resonance image (MRI) findings were compatible with 
tendonitis or partial tear of the distal supraspinatus tendon 
and probably the intraspinatus tendon and degenerative 
changes of the acromioclavicular joint.  

He was admitted to a medical facility on June 30, 1997 with a 
complaint of severe refractory pain in the left shoulder due 
to impingement syndrome with possible tear of the 
supraspinatus tendon of the rotator cuff.  The examiner 
described the appellant's history, including 15 to 18 
recurrent dislocations after 1952 and probable surgical 
procedures that prevented dislocation but also markedly 
restriction his range of motion.  Range of motion was 
described as 70 degrees active abduction, 80 degrees passive 
abduction, 70 degrees forward flexion, and 25 percent 
external rotation.  

On June 30, 1997, the appellant had an anterior 
acromioplasty, excision of large subacromial spur , spur of 
the inferior aspect of the distal clavicle, repair of 1.5 
tear in part of the supraspinatus tendon and actual gentle 
manipulation of the shoulder to 90 degrees of abduction and 
regaining 50 percent of external rotation generally.  Prior 
to the procedure, the preoperative diagnosis was severe 
frozen shoulder and adhesive scarring of the left shoulder 
due to previous procedures.  He was discharged from the 
medical facility on July 2, 1997 with diagnoses of tear of 
the rotator cuff with severe impingement syndrome due to 
spurring in the inferior aspect of the acromioclavicular 
joint as well as the acromion and frozen shoulder; 
acromioclavicular joint arthritis; and capsular placation and 
placation of the subscapularis tendon for recurrent 
dislocation of the shoulder.  

Clinical records in July 1997 showed that the appellant 
stated his pain was gone for the first time in years.  The 
incision was well healed and his ulnar nerve sensation had 
returned.  Range of motion measurements were 45 degrees 
active abduction and 7 degrees passive abduction (described 
as an "excellent start"), 70 degrees forward flexion, and 
significantly limited external rotation.  

In August 1997, the appellant's private physician stated that 
the maximum benefit of the June 30 procedure would not be 
realized until six months thereafter, following physical 
therapy.  He opined that the appellant would be disabled 
until December 1997 at a minimum, depending on his progress.  

Private physical therapy records from July to September 1997 
showed that range of motion in July was: flexion, 40 degrees 
passive and 20 degrees active; abduction, 30 degrees passive 
and 20 degrees active; external rotation, 5 degrees passive 
and 0 degrees active; internal rotation, 45 degrees passive 
and 45 degrees active.  The goals set were to reduce pain, 
increase motion 10 to 20 degrees in all planes, and conclude 
with 90 degrees flexion, 90 degrees abduction, 30 degrees 
external rotation, and 60 degrees internal rotation.  At 
discharge from therapy, on September 23, 1997, the range of 
motion measurements were 90 degrees flexion, 80 degrees 
abduction, 45 degrees external rotation, and 60 degrees 
internal rotation.  

Private clinical records from July to October 1997 indicated 
that the appellant had reduced numbness and increased pain 
secondary to his physical therapy efforts.  It was noted that 
the goal of the surgery was to improve abduction, forward 
flexion, and pain, not to remove the restriction on his 
external rotation.  In September 1997, the therapy was more 
aggravating than helpful, but provided 75 to 80 percent 
improvement over his pre-surgical state.  At that time, he 
had 100 degrees flexion and 90 degrees abduction, compared 
with 80 degrees flexion and 70 degrees abduction prior to the 
procedure.  In October 1997, it was noted that the appellant 
had gained 15 to 20 degrees abduction and flexion and some 
reduction in pain.  

Private clinical records in December 1997 and in January and 
March 1998 showed that the appellant had neck pain and 
numbness that, the examiner noted, appeared related to a 
separate cervical spine spondylosis.  Flexion was measured at 
80 degrees and abduction at 45 degrees, 85 to 90 degrees 
assisted by the examiner.  The residual disability was 
described as natural progress of the shoulder capsulorrhaphy 
causing extreme tightness and capsular contracture.  
Superimposed on this was impingement syndrome and 
degenerative tear of the rotator cuff with two problems in 
the same shoulder that added up to a significant disability.  

VA examination in May 1998 showed that the appellant 
complained of continuing left shoulder pain, preventing his 
reaching overhead and lifting or carrying objects.  
Examination revealed a well-healed surgical scar, some 
deltoid atrophy, generalized tenderness, and rather 
significant shoulder weakness associated with pain.  Range of 
motion measurements were as follows: 80 degrees active 
flexion and 110 degrees passive flexion; 70 degrees active 
abduction and 80 degrees passive abduction; 90 degrees active 
and passive internal rotation; and 80 degrees active external 
rotation and 90 degrees passive external rotation.  X-ray 
study in May 1998 revealed that internal and external 
rotation showed subluxation of the humeral head, representing 
lax ligaments from previous shoulder dislocations.  The 
impression was status post anterior dislocation of the left 
shoulder and postoperative anterior reconstruction and status 
post open debridement procedure.  The examiner opined that 
the appellant had rather marked functional loss secondary to 
pain.  He had weakness of the shoulder as well as painful 
motion and increased pain with use, which could further limit 
functional ability during flare ups or with attempts at 
increased use of the arm, although it was not feasible to 
express this in terms of distal limitation of motion (which 
could not be determined to any degree of medical certainty).  

Private clinical records in July 1998 revealed that the 
appellant believed his surgery had actually made his left 
shoulder symptoms worse.  The physician indicated that the 
believe that the disability evaluation should be increased 
based on the acromioclavicular joint arthritis and rotator 
cuff problem.  

March 1999 VA X-ray studies revealed a normal left shoulder.  
In a statement that month, the appellant contended "there is 
no way that my shoulder is normal [due to] weakness and 
pain."  

May 1999 VA MRI of the left shoulder indicated no definite 
tear of the supraspinatus tendon and minimal abnormalities.  

The appellant testified at a hearing before the undersigned 
in July 2000 that he had weakness, marked functional loss, 
painful motion, increased pain, numbness down his upper 
extremities involving the left shoulder.  He stated he used 
ibuprofen and self-directed therapy at home for strengthening 
the left shoulder.  He stated that his physician had told him 
not to use his left shoulder.  His daughter reported that his 
left shoulder symptoms had increased since the June 1997 
surgery.  

II.  Analysis

The claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a), as they are not inherently 
implausible.  See Drosky v. Brown, 10 Vet. App. 251 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (contention of 
an increase in disability severity renders claim well 
grounded).  The Board finds that VA has satisfied its duty to 
assist in the development of facts pertinent to the claims.  
On review, the Board sees no areas in which further 
development may be fruitful.  

A.  Pertinent Generally Applicable Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the claim, or 
the evidence is in equipoise, the claim will be granted.  A 
claim will be denied only if the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The disability has most recently been evaluated pursuant to 
the criteria of Diagnostic Code 5201 for limitation of motion 
of the arm, which provides for a 20 percent evaluation for 
limitation of arm motion midway between the side and shoulder 
level.  The diagnostic criteria provide for a maximum 30 
percent evaluation where the minor shoulder has limited 
motion to 25 degrees from side.  The standardized description 
of shoulder joint motion measurement is from zero to 180 
degrees for both shoulder flexion and abduction.  38 C.F.R. 
§ 4.71, Plate I.  

The disability had earlier been evaluated pursuant to the 
criteria of Code 5203 for impairment of the clavicle or 
scapula, where a maximum 20 percent evaluation may be 
assigned for dislocation of the clavicle or scapula or for 
nonunion of the clavicle or scapula with loose movement.  
38 C.F.R. § 4.71a.  

Other diagnostic codes potentially applicable to the shoulder 
include Code 5200 for ankylosis of scapulohumeral 
articulation, which provides for a  percent evaluation for 
ankylosis intermediate between favorable and unfavorable.  A 
40 percent evaluation may be assigned for the minor shoulder 
for unfavorable ankylosis and abduction limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a.  

The disability might also be compared with the criteria of 
Code 5202 for other impairment of the minor humerus, with a 
40 percent evaluation for fibrous union of the humerus, a 50 
percent evaluation for nonunion of the humerus, and a 70 
percent evaluation for loss of the head of the humerus.  
38 C.F.R. § 4.71a.  

B.  Evaluation in Excess of
20 Percent for the Left Shoulder Prior to June 30, 1997

The criteria of Diagnostic Code 5203 does not provide for an 
evaluation in excess of 20 percent.  Therefore, an evaluation 
in excess of 20 percent pursuant to that criteria is not 
possible.  See Johnston v. Brown, 10 Vet. App. 80 (1997) 
(VA cannot assign an evaluation greater than that provided 
for by diagnostic code, except for extraschedular purposes).  

As for Code 5200, at the time the appellant entered a medical 
facility on June 30, 1997, the left shoulder was described as 
frozen.  Prior thereto, though, the record contained no 
mention of an ankylosed left shoulder; the November 1996 VA 
examination and the private April to May 1997 clinical 
records showed no evidence of ankylosis.  For these reasons, 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent pursuant to the criteria of Code 5200.  

With respect to the criteria of Code 5202, the November 1996 
VA examination included a normal x-ray study of the left 
shoulder without bone destruction.  The April to May 1997 
private clinical records described the left shoulder as 
completely stable with mild acromioclavicular arthritis and 
tendonitis, but otherwise without any indication of humeral 
impairment.  For these reasons, the preponderance of the 
evidence is against an evaluation in excess of 20 percent 
pursuant to Code 5202.  

With respect to the criteria of Code 5201, the November 1996 
VA examination noted, at the most limited, 80 degrees of 
flexion and 80 degrees of abduction.  Both measurements 
represented far more than 25 degrees from the side limitation 
required for a 30 percent rating.  The private clinical 
records in April and May 1997 revealed abduction of 70 
degrees, again far more than the criteria for a 30 percent 
rating.  Thus, the evidence of record does not contain range 
of motion measurements meeting the criteria for a 30 percent 
rating prior to June 30, 1997.  

As Code 5201 provides for compensation based on limitation of 
motion as a residual of the disability, the Board must 
consider other factors such as pain and functional loss.  If 
there is additional functional loss due to pain associated 
with limited motion, then the evaluation may be increased 
utilizing the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The 
November 1996 VA examination indicated that the appellant had 
marked weakness secondary to pain, generalized tenderness, 
reduced motion to about 80 degrees abduction and flexion, and 
difficulty reaching or working overhead and increased pain on 
lifting or carrying objects.  This additional impairment 
comprises functional loss in lifting, carrying, and working 
overhead warranting an increased evaluation.  Therefore, 
commencing on December 1, 1996, the evidence supports a 30 
percent rating pursuant to the criteria of Code 5201 and 
38 U.S.C.A. §§ 5110(b)(2), 5111; 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  


C.  Extension of Total Temporary Rating Under 38 C.F.R. 
§ 4.30

Total ratings are assigned if treatment of a service-
connected disability resulted in: (1) surgery necessitating 
at least one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited); (3) immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a).  

The effective date of the temporary total rating will be the 
date of hospital admission or outpatient treatment and will 
continue for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release.  Such total rating will be followed by 
appropriate schedular evaluations.  Extensions of the 
temporary total rating for one, two, or three months beyond 
the initial three months may be made under § 4.30(a)(1), 
(a)(2), or (a)(3).  Extensions of one or more months up to 
six months beyond the initial six months period may be made 
under § 4.30(a)(2) or (a)(3).  38 C.F.R. § 4.30(b).  

The RO provided for a temporary total rating ending July 31, 
1997, and declined to extend that rating.  However, the 
August 1997 letter from the private physician indicated that 
he projected the appellant's convalescence to continue 
through December 1997 at a minimum.  Physical therapy 
continued through September 1997 and the private clinical 
records in October and December 1997 revealed continuing 
improvement in range of motion measurements, which tapered 
off in January and March 1998.  Because the physical therapy 
ended in September 1997 and efforts at improvement appeared 
to stop in December 1997, when the physician expected maximum 
benefits to be achieved, the temporary total rating pursuant 
to 38 C.F.R. § 4.30 is extended through December 31, 1997.  


D.  Evaluation in Excess of 
30 Percent for the Left Shoulder On and After December 31, 
1997

The criteria of Diagnostic Code 5203 does not provide for an 
evaluation in excess of 20 percent.  Therefore, an increased 
evaluation under that diagnostic code is not appropriate.  
See Johnston, 10 Vet. App. at 85 (VA cannot assign an rating 
greater than that provided for by diagnostic code, except for 
extraschedular purposes).

The only possible evaluation in excess of 30 percent under 
Code 5200, that for a 40 percent evaluation for the minor 
shoulder, requires unfavorable ankylosis with abduction 
limited to 25 degrees from the side.  The January and March 
1998 private clinical records showed abduction of 45 degrees, 
with much further movement to 85 or 90 degrees assisted.  The 
May 1998 VA examination revealed 70 degrees limited 
abduction.  Neither document, though, nor the March 1999 VA 
x-ray report or the May 1999 MRI report, showed any finding 
of ankylosis.  Thus, the preponderance of the evidence is 
against an evaluation in excess of 30 percent under Code 
5200.  

With respect to Code 5202, the evaluations in excess of 30 
percent, to 40 percent, 50 percent, and 70 percent, require 
evidence of fibrous union, malunion, or nonunion of the 
humerus, respectively.  The May 1998 VA x-ray showed 
subluxation of the humeral head, but no evidence of 
impairment of the humerus involving fibrous union, malunion, 
or nonunion.  Therefore, the preponderance of the evidence is 
against an evaluation in excess of 30 percent under Code 
5202.  

The criteria of Diagnostic Code 5201 requires shoulder 
movement limited to 25 degrees of the side for the assignment 
of a 30 percent evaluation.  The January 1998 private 
clinical records showed abduction limited to 45 degrees, more 
severe that before the June 1997 surgery but not so severe as 
to prevent movement above 25 degrees.  The May 1998 VA 
examination revealed abduction limited to 70 degrees, which 
represented an improvement over the findings a few months 
earlier.  These findings meet the criteria for a 20 percent 
evaluation, but do not show limited motion to 25 degrees as 
required for a 30 percent evaluation.  In this case, the RO 
established the 30 percent evaluation based on consideration 
of the demonstrable functional loss due to pain associated 
with the left shoulder.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.  The May 1998 VA examination showed 
similar findings as those noted in the November 1996 
VA examination, which as noted above supported an additional 
measure of disability based on functional loss due to pain.  
For these reasons, the preponderance of the evidence is 
against the claim for an evaluation in excess of 30 percent 
for the left shoulder disability on and after January 1, 
1998.  


ORDER

A 30 percent evaluation for status post left anterior 
dislocation and shoulder repair is granted from December 1, 
1996.  

An extension of temporary total disability benefits pursuant 
to 38 C.F.R. § 4.30 through December 31, 1997 is granted.  

An evaluation in excess of 30 percent for status post left 
anterior dislocation and shoulder repair on and after January 
1, 1998 is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

